J-S14041-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                 IN THE SUPERIOR COURT
                                                           OF
                                                      PENNSYLVANIA


                        v.

    CHRISTOPHER DEVINE

                             Appellant              No. 2528 EDA 2016


              Appeal from the Judgment of Sentence March 6, 2014
              In the Court of Common Pleas of Philadelphia County
    Criminal Division at No(s): CP-51-CR-0005543-2010, CP-51-CR-0005546-
           2010, CP-51-CR-0005915-2012, CP-51-CR-0005951-2012


BEFORE: OTT, J., MCLAUGHLIN, J., and RANSOM, J.*

MEMORANDUM BY RANSOM, J.:                             FILED MAY 02, 2018

        Appellant, Christopher Devine, appeals from the judgment of sentence

of ten to twenty years of incarceration and fourteen years of probation,

imposed March 6, 2014, following a plea of nolo contendere that resulted in

his conviction for rape – forcible compulsion, involuntary deviate sexual

intercourse, indecent assault of a person less than thirteen years of age,

endangering the welfare of children, and corruption of minors.1 We affirm.

        In May 2010, Appellant was arrested and charged with various sexual

offenses against minors at docket numbers CP-51-CR-0005543-2010 and CP-

51-CR-0005546-2010. In May 2012, he was charged with sexual offenses

against minors at docket numbers CP-51-CR-0005915-2012 and CP-51-CR-

____________________________________________


1   18 Pa.C.S. §§ 3121(a)(1), 3123(a)(1), 3126(a)(7), 4304(a), 6301(a)(1).

* Retired Senior Judge Assigned to the Superior Court.
J-S14041-18



0005951-2012. In July 2012, all four matters were consolidated. After jury

selection and immediately prior to trial, on April 17, 2013, Appellant pleaded

nolo contendere to the above charges.            The court noted that the

Commonwealth was offering a plea bargain of twenty to forty years, but the

court would halve that in exchange for Appellant’s agreement to plead that

day. See Notes of Testimony (N.T.), 4/17/13, at 30-32. Appellant “took the

deal.” Id. at 32.

      At the hearing, the Commonwealth introduced the facts to which

Appellant pleaded.    Namely, Appellant engaged in the systemic rape and

sexual abuse of his three stepdaughters and his biological daughter when they

were between the ages of five and seven, nine and twelve, and thirteen and

fifteen. Id. at 39-42. Additionally, Appellant forced the girls to drink alcohol

and smoke marijuana, and pulled them out of school to participate in a fraud

scheme that he had conducted. Id.

      Prior to the court’s accepting his plea, the Commonwealth requested a

finding of substantial prejudice due to two out-of-state victims being flown

into the jurisdiction, and permission from the United States Attorney’s Office

of Maryland to secure both a witness and Appellant from federal custody. Id.

at 43-44. In addition, Appellant executed a supplement to his plea colloquy,

which stated that (1) he could not withdraw his plea of guilty, unless the

sentencing court did not accept the agreement; (2) if he did seek to withdraw

his plea, the post-sentence standard would be applied to his request in




                                     -2-
J-S14041-18



exchange for the negotiated plea of ten to twenty years of incarceration. See

Supplement to Guilty Plea Colloquy, 4/17/13, at 1.

       On September 20, 2013, Appellant pro se filed a request to withdraw

his plea, asserting a bare claim of innocence and contending that as a result

of his innocence it would be a manifest injustice to be designated a sexually

violent predator, requiring registration as a sex offender for life. See Mot. to

Withdraw Plea, 9/20/13, at ¶¶ 1-9. It appears that the court held a hearing

on the request on November 26, 2013, at which time some evidence was

introduced. See, e.g., Notes of Testimony (N.T.), 3/6/14, at 3-4. However,

these notes of testimony are not included in the certified record, nor does it

appear that Appellant requested that they be produced.2

       On March 6, 2014, the matter proceeded to sentencing. At that time,

the court informed Appellant that his motion to withdraw his plea was denied.


____________________________________________


2 “This Court cannot meaningfully review claims raised on appeal unless we
are provided with a full and complete certified record.” Commonwealth v.
Preston, 904 A.2d 1, 7 (Pa. Super. 2006) (citations omitted). “As an
appellate court, we are limited to considering only those facts that have been
duly certified in the record on appeal.” Commonwealth v. Spotz, 18 A.3d
244, 323 (Pa. 2011) (citations omitted). Where the record is inadequate,
there is 1) no support for an appellant’s argument and 2) no basis on which
relief may be granted. Preston, 904 A.2d at 7. It is unequivocally the
appellant’s responsibility to ensure the record is complete on appeal and
contains all materials necessary for this Court to perform its duty. Id.; see
also Pa.R.A.P. 1911(d) (stating that “[i]f the appellant fails to take the action
required by these rules and the Pennsylvania Rules of Judicial Administration
for the preparation of the transcript, the appellate court may take such action
as it deems appropriate, which may include dismissal of the appeal.”).
Accordingly, we may not consider any claims related to Appellant’s innocence
that were raised during that hearing. See Pa.R.A.P. 19111(d).

                                           -3-
J-S14041-18



See N.T., 3/6/14, at 4. The court sentenced Appellant to ten to twenty years

of incarceration, consecutive to his prior federal sentence, and fourteen years

of consecutive probation. Appellant filed a post-sentence motion arguing that

the court had erred in denying his presentence motion to withdraw his plea.

His motion did not reference the supplement to the plea colloquy. The motion

was denied, and Appellant did not file a direct appeal.

       Appellant timely filed a petition pursuant to the Post Conviction Relief

Act (PCRA), 42 Pa.C.S. §§ 9541-9546, arguing that his trial counsel had

provided ineffective assistance due to his failure to preserve Appellant’s direct

appeal rights.     Following a hearing, the court reinstated Appellant’s direct

appeal rights nunc pro tunc.

       Appellant timely appealed.3         Both Appellant and the trial court have

complied with Pa.R.A.P. 1925.

       On appeal, Appellant raises the following issue for our review:



____________________________________________



3 In August 2016, we issued a rule to show cause why the appeals taken from
CP-51-CR-0005546-2016,           CP-51-CR-0005915-2012,        and     CP-51-CR-
0005951-2012 should not be quashed as untimely filed, as the dockets
indicated nunc pro tunc relief was only granted in CP-51-CR-0005543-2010.
See Rule to Show Cause, 8/23/16, at 1. Appellant responded, averring that
on August 24, 2016, the trial court issued an order clarifying that it had
reinstated appellate rights in all four cases, but a clerical error on the docket
left off the order in three of the cases. See Response to Rule to Show Cause,
8/29/16, at 1-2. The rule to show cause was discharged, and the issue
referred to this panel. Following an examination of the trial court’s order
issued August 24, 2016, and the docket in the instant matter, we determine
that Appellant’s appeals in all four matters are timely filed.

                                           -4-
J-S14041-18


      1. Where the Appellant moved to withdraw his plea before
      sentencing did the [l]ower [c]ourt abuse its discretion in failing to
      grant the motion?

Appellant’s Brief at 7.

      Appellant’s single claim is that the court erred in denying his pre-

sentence motion to withdraw his plea.       See Appellant’s Brief at 10.      He

acknowledges that there is no absolute right to withdraw his plea, but

contends that the Commonwealth did not introduce any evidence of prejudice

that arose after Appellant entered his plea. Id.

      There are different standards for reviewing requests to withdraw a guilty

plea before and after a sentence is imposed. Commonwealth v. Flick, 802

A.2d 620, 623 (Pa. Super. 2002).       Pre-sentence, the court administers its

discretion liberally in favor of the accused, and “any demonstration by a

defendant of a fair-and-just reason will suffice to support a grant, unless

withdrawal would work substantial prejudice to the Commonwealth.”             See

Commonwealth v. Carrasquillo, 115 A.3d 1284, 1291-92 (Pa. 2015). In

contrast,

      [P]ost-sentence motions for withdrawal are subject to higher
      scrutiny since courts strive to discourage entry of guilty pleas as
      sentence-testing devices. A defendant must demonstrate that
      manifest injustice would result if the court were to deny his
      post[-]sentence motion to withdraw a guilty plea. Manifest
      injustice may be established if the plea was not tendered
      knowingly, intelligently, and voluntarily. In determining whether
      a plea is valid, the court must examine the totality of
      circumstances surrounding the plea. A deficient plea does not per
      se establish prejudice on the order of manifest injustice.




                                      -5-
J-S14041-18



Commonwealth v. Broaden, 980 A.2d 124, 129 (Pa. Super. 2009) (internal

citations omitted).

       Here, the trial court and Appellant both present arguments regarding

the pre-sentence standard.4 However, as the Commonwealth notes, prior to

his plea, Appellant executed a supplemental colloquy waiving his right to the

pre-sentence standard should he seek to withdraw his plea. See Supplement

to Guilty Plea Colloquy, 4/17/13, at 1.

       Our Court has recognized that defendants may waive valuable rights as

part of their plea agreements if that waived is key to “obtaining a bargained-

for exchange from the Commonwealth.” See Commonwealth v. Byrne, 833

A.2d 729, 735-36 (Pa. Super. 2003).              These rights include constitutional

rights, such as the right to a trial by jury and confrontation of witnesses, and

statutory rights, such as the right to credit for time served. Id. In so finding,

we noted that a defendant entering into a negotiated plea deal who sought to

avoid a specific negotiated term “would undermine the designs and goals of

plea bargaining” and “make a sham of the negotiated plea process.” Id. at

735; see also Commonwealth v. Porreca, 595 A.2d 23, 26 (Pa. 1991)

(noting that the defendant may not withdraw his plea where the sentencing

court does not follow the Commonwealth’s sentencing recommendation so

long as the defendant is informed that the recommendation is not binding on

____________________________________________


4Appellate courts may affirm for any valid reason appearing as of record. See
Commonwealth v. Fant, 146 A.3d 1254, 1265 n.13 (Pa. 2016).


                                           -6-
J-S14041-18



the court, and that he cannot withdraw his plea if the court does not follow

it).

        Thus, we may apply the post-sentence “manifest injustice” standard so

long as the plea comports with the requirements therein. “Manifest injustice”

may result when a plea was not tendered knowingly, intelligently, and

voluntarily. Broaden, 980 A.2d at 129. In determining whether a plea was

entered knowingly and voluntarily, this Court considers the totality of the

circumstances surrounding the plea.       Commonwealth v. Flanagan, 854

A.2d 489, 513 (Pa. 2004). A valid plea colloquy examines

        1) the nature of the charges, 2) the factual basis for the plea, 3)
        the right to a jury trial, 4) the presumption of innocence, 5) the
        sentencing ranges, and 6) the plea court’s power to deviate from
        any recommended sentence.

Commonwealth v. Morrison, 878 A.2d 102, 107 (Pa. Super. 2005) (quoting

Flanagan, supra).

        Here, both the oral and written colloquies were sufficient to confirm all

of the above requirements. See N.T., 4/17/13, at 35-42.; see also Guilty

Plea Colloquy, 4/17/13, at 1-4; Supplemental Guilty Plea Colloquy, 4/17/13,

at 1.    Appellant testified that no one had forced or threatened him to enter

the plea; that he was satisfied with plea counsel; and he entered the plea

voluntarily. See N.T., 4/17/13, at 42-43. Instead of the twenty to forty years

of incarceration that Appellant faced, he was given half of that sentence. Id.

at 30-32. Thus, from the totality of the circumstances, we determine that the

plea was valid. See Flanagan, 854 A.2d at 513; see also Commonwealth


                                       -7-
J-S14041-18



v. Sauter, 567 A.2d 707, 708-09 (Pa. Super. 1989) (noting that oral and

written colloquies suggested that the plea was knowing, intelligent, and

voluntary).

      Indeed, Appellant’s petition does not provide us with any further reason

to find that he was subject to a manifest injustice. He baldly asserts that he

is innocent, without supporting facts or even claims, and appears to only have

sought to withdraw his plea after discovering he would be subject to lifetime

sex offender registration. See Commonwealth v. Kpou, 153 A.3d 1020,

1024 (Pa. Super. 2016) (noting that bald post-sentence assertion of

innocence, alone, does not establish manifest injustice); see also Mot. to

Withdraw Plea, 9/20/13, at ¶¶ 1-9. Accordingly, the court did not err or abuse

its discretion in denying said motion. Broaden, 980 A.2d at 129.

      Judgment of sentence affirmed.

      Judge Ott joins the memorandum.

      Judge McLaughlin concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/2/18




                                    -8-